HUFFT, Judge,
concurs in part, dissents in part.
I find as did the Louisiana State Board of Embalmers and Funeral Directors that the PSV unit in question is a casket as defined in R.S. 37:831:
“Casket means a container, usually constructed of wood, metal, or manufactured materials such as plastic or fiberglass, in which a dead body is placed for religious services or other rites or ceremonies, for transportation, or for other disposition.”
Even if the purchaser at the time of the sale does not intend to use the unit for religious services, other rites, or ceremonies, the PSV unit would still be a container constructed of manufactured materials such as plastic or fiberglass in which a dead body is to be placed for transportation or for other disposition. While the PSV unit may be somewhat different from a conventional casket, it nevertheless is a casket within the meaning of R.S. 37:831. Accordingly, I would require the defendants to comply with the provisions of R.S. 37:861 and R.S. 37:848(A) at the time of the sale of the PSV units.
However, I would concur in the setting aside of the two $2,500.00 fines levied by the Board.